The Attorney General moves to strike the bill of exceptions. Motion for new trial in the circuit court was denied December 19, 1929, and bill of exceptions was filed with the clerk of the court in which the cause was tried on March 11, 1930, and signed by the judge March 22, 1930. This was a compliance with section 6433, Code 1923. The motion to strike the bill of exceptions is overruled.
However, upon an examination of the record we find no prejudicial error, and the judgment is affirmed.
Affirmed.